Citation Nr: 0420134	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-16 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated 10 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied an increased rating for 
chondromalacia of the left knee and denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in May 2003.  He 
raised additional claims for service connection for various 
disabilities secondary to his service-connected left knee 
disability.  In a January 2004 rating decision, the RO denied 
service connection for a low back disability, broken bones in 
the legs, left leg nerve damage, facial lacerations, rib 
injuries, a head injury, a broken nose, and a left hip 
condition.  The claims for an increased rating for the left 
knee disability and a total disability rating based on 
individual unemployability remained denied.  The veteran did 
not file a notice of disagreement on the service connection 
claims and those issues have not been certified for appellate 
review.  Therefore, they will not be addressed herein.  

At his hearing, the veteran also raised the issue of 
entitlement to service connection for residuals of fractured 
wrists, secondary to the service-connected left knee 
disability.  Additionally, in his December 2000 claim, the 
veteran requested that he be awarded entitlement to non-
service connected pension benefits.  These issues have not 
been addressed by the RO and are not currently before the 
Board.  They are referred to the RO for appropriate 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

At his personal hearing before the undersigned in May 2003, 
the veteran testified that he had completed a VA vocational 
rehabilitation program.  The Board finds that this file 
should be associated with his claims folder before a decision 
is made on the issues currently certified for appeal.  
Additionally, the veteran also testified that he is currently 
receiving Social Security disability benefits.  In Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992), the Court of 
Appeals for Veterans Claims (Court) held that the VA's 
statutory duty to assist the veteran includes an obligation 
to obtain the records upon which Social Security 
Administration disability benefits have been awarded to the 
veteran.  See 38 U.S.C.A. §§ 5106, 5107(a) (West 2002).  
Hence, an effort to obtain these records should be made 
before the appeal is decided.  

Finally, although the veteran was recently afforded another 
VA examination in October 2003 to ascertain the current 
severity of his left knee, the Board finds that another 
examination would be helpful to ascertain whether the 
veteran's service-connected disabilities, in particular, the 
service-connected left knee disability, preclude him from 
engaging in substantially gainful employment.  

In view of the foregoing, the case is REMANDED for the 
following development:  

1.  The RO should contact the Social 
Security Administration and request 
copies of all records developed in 
association with the veteran's award of 
Social Security disability benefits.  

2.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder and associate it with the claims 
folder.  
3.  The RO should obtain the names and 
addresses of all medical care providers 
(VA and private) who treated the veteran 
for his left knee disability since 
October 2003.  After securing any 
necessary releases, the RO should obtain 
these records and associated them with 
the claims folder.  

4.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination in order to determine the 
current severity of his service-connected 
left knee disability.  The claims file 
should be made available to the examiner 
for review.  All indicated testing should 
be conducted.  The examiner should report 
the veteran's active and passive ranges 
of motion for the left knee and note the 
presence of any instability, locking or 
effusion into the joint.  The examiner 
should describe the extent of functional 
impairment the veteran exhibits due to 
the pain or limitation of motion 
associated with the left knee and the 
residual scars, and opine as to the 
impact of the service-connected left knee 
disability and residual scars on the 
veteran's ability to obtain and maintain 
substantially gainful employment.  

5.  Then, the RO should readjudicate the 
issues of entitlement to an increased 
rating for the service-connected left 
knee disability and entitlement to a 
total disability rating based on 
individual unemployability.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
allowed an appropriate period of time for 
response.  

Thereafter, the case should be returned to the Board, if 
appropriate.  The purpose of this Remand is to obtain 
additional development and to comply with governing 
adjudicative procedures.  Furthermore, the veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


